Citation Nr: 0030947	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-03 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of post traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling.

2.  Evaluation of degenerative joint disease of the lumbar 
spine, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1996.  He also had two years, two months and 16 days of prior 
active service.  

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO) in which service connection 
for PTSD and degenerative joint disease of the lumbar spine 
was granted.  PTSD was assigned a 30 percent evaluation and 
degenerative joint disease of the lumbar spine was assigned a 
10 percent evaluation.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
serious symptoms to some mild symptoms and is complicated by 
alcoholism and other nonservice-connected psychiatric 
disorders.  

2.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by X-ray evidence of straightening of the 
normal lumbar lordosis and mild degenerative disc changes at 
L2-L3; some limitation of motion; no objective evidence of 
lumbar paravertebral muscle spasm; negative straight leg 
raising; and somewhat diminished knee jerks bilaterally.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.132, Diagnostic Codes 9400, 9440 (1996); 
38 C.F.R. § 4.130, Diagnostic Codes 9400, 9440 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for the service-connected degenerative joint disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, Codes 5003, 5292, 5295 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record does not indicate the need to obtain any pertinent 
records, which have not already been associated with the 
claims folder.  It is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).  

In evaluating the veteran's requests for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1999); 38 C.F.R. Part 4 (2000).  In so doing, it 
is our responsibility to weigh the evidence before us.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making a 
determination, the Board has carefully reviewed the pertinent 
medical evidence, including the veteran's entire medical 
history in accordance with 38 C.F.R. § 4.1 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). 

The Board notes that these claims are based on the assignment 
of initial ratings for disabilities following an initial 
award of service connection for those disabilities.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.

I.  Background

VA outpatient treatment records, dated October 1996 to 
December 1996, showed that the veteran was seen for PTSD, 
alcoholism and low back pain.  In October 1996 the diagnostic 
impression included a history of PTSD.  The veteran 
complained of persistent vomiting, weakness, and pallor and 
jaundice eyes.  His general appearance was that he was alert, 
oriented and anxious.  In December 1996 the veteran was seen 
in the mental health clinic.  He referred that he went to 
Alcoholics Anonymous and meetings in a church on Sundays.  
The veteran was alert and oriented to time, place and person.  
He was coherent and quite referential.  The veteran was not 
actively hallucinating and was not homicidal or suicidal.  
The diagnoses were alcohol dependence and depressive 
disorder, not otherwise specified.  

In October 1996 the veteran was hospitalized.  The diagnoses 
included alcoholic hepatitis.  

In December 1996 he was hospitalized and the diagnoses 
included alcohol dependence continuous and alcohol induced 
mood disorder, depressed type.  His Global Assessment of 
Functioning (GAF) score was 60.  A GAF score of 51 to 60 
indicates moderate symptoms (e.g., flat effect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social or occupational functioning (e.g., few 
friends, conflicts with peers or co-workers).  See American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders 44-47 (4th Ed. 1994) (DSM-IV).  GAF scores 
are intended to be the clinician's judgment of the 
individual's overall level of functioning due to 
psychological factors, and are not to consider "physical (or 
environmental) limitations."  Id.  Upon admission he was 
described as having contrited affect, mistrustful, 
suspicious, referential paranoid traits, with vague suicidal 
and homicidal ideas.  At discharge the veteran was stable, 
alert and oriented to person, place and object.  He was 
logical, coherent and relevant.  The veteran denied 
hallucinations, delusions, suicidal or homicidal ideations.  
His mood was euthimic with congruent affect.  

The VA examined the veteran in January 1997.  He complained 
of depression, insomnia, frequent nightmares, olfactory, 
hallucinations about burned human flesh, generalized itching, 
frequent episodes of aggressivity with fights with his 
basketball playmates.  Upon examination his carriage was 
normal and his posture was erect.  The veteran's gait was 
normal and there were no abnormal findings with regard to his 
musculoskeletal system.  There were no neurological deficits.  

A Board of two psychiatrists evaluated the claims folder and 
medical records and examined the veteran directly.  The 
veteran was alert and coherent.  His speech was relevant and 
without flight of ideas.  He talked freely, there was a 
rather persecutory ideation, and he expressed a lot of 
hostility towards this service.  There was no evidence of 
active hallucinations.  The veteran admitted the use of 
alcohol and dependence, both physiological and psychological.  
He was oriented and his memory was well preserved.  His 
concentration was diminished, he said that he had difficulty 
in concentrating on things sometimes.  Nevertheless, he made 
appropriate calculations.  There was a depressive component, 
evidently there was little tolerance.  The veteran was not 
considered suicidal.  His judgment was considered fair and he 
differentiated between right from wrong.  The diagnoses were 
substance use disorder, alcohol dependence continuous and 
PTSD by record.  The GAF was 55 to 60.  

At the February 1997 VA joints examination the veteran 
complained of low back pain upon sitting for a long time.  He 
had full and complete range of motion of the lumbar spine and 
there was no objective evidence of pain on motion on passive 
or active movements of the lumbar spine.  The radiology 
report revealed degenerative spondylosis of the lumbar spine.  
The diagnosis was degenerative joint disease of the lumbar 
spine only by arthritic bone survey of February 1997.  

VA outpatient treatment records, dated February 1997 to July 
1997, showed that the veteran was seen in the mental health 
clinic and for complaints of low back pain.  In February 1997 
the provisional diagnosis was chronic low backaches.  The 
assessment included PTSD and paranoia not otherwise specified 
in June 1997.  The veteran reported that he slept in his 
clothes and walked like a soldier secondary to his PTSD.  He 
stated that the re-experiencing continued to occur.  The 
veteran contended that his ex-spouse knew his trigger points 
and would pull them so he would be sent to a psychiatrist.  
The veteran felt supported by his current companion.  The 
veteran was alert and not actively hallucinating.  His 
thought content was referential and he was not suicidal or 
homicidal.  The veteran's mood was anxious.  In July 1997 the 
diagnostic impression was low backaches.  

The October 1997 VA radiology report revealed straightening 
of the normal lumbar lordosis, most probably secondary to 
muscle spasm and mild degenerative disc changes at L2-L3.  

VA outpatient treatment records, dated February 1998 to 
December 1998, showed that the veteran was seen for 
complaints of low back pain in the mental health clinic.  In 
February 1998 the veteran complained of severe low back pain.  
The range of motion was within normal limits, as was straight 
leg rasing.  His gait was antalgic and the assessment 
included chronic low back pain.  The treatment plan was three 
weeks of physical therapy.  In June 1998 the diagnoses were 
alcohol dependence and PTSD.  The veteran was nervous and his 
mood was anxious.  He was alert and oriented to time, place 
and person.  His speech was stuttered but coherent and 
relevant.  There was inappropriate giggling and his affect 
was labile.  Psychomotor activity was increased and the 
veteran's insight was poor.  He made verbal threats against 
his brother-in-law.  The diagnoses were bipolar disorder, 
alcoholism and a history of PTSD in July 1998.  The veteran's 
temper was quick and his thoughts were rapid.  He was anxious 
and had aggressive thoughts.  In August 1998 the veteran's 
insight was poor and he related poorly.  The assessment was 
alcoholism in apparent remission.  His physical problems 
included chronic lumbar myositis.  In December 1998 the 
veteran complained about his relatives, his financial 
problems and lack of privacy, he was living with relatives.  
He was alert with some disorganization of thoughts.  His 
speech was slurred; there was no alcohol on his breath.  The 
veteran was not suicidal or homicidal.  The assessment was 
alcoholism.  

The veteran was hospitalized from June 1998 to July 1998.  
The diagnoses were bipolar disorder, alcohol dependence 
continuous, nicotine dependence and a history of PTSD.  His 
GAF was 50.  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social or 
occupational functioning (e.g., no friends, unable to keep a 
job).  The veteran had begun drinking without control during 
the 6 weeks before hospital admission.  He also reported 
irritability, depressed mood, social isolation and poor 
impulse control.  The veteran had a fight with his son-in-law 
and the police were called.  

Upon admission he denied audio or visual hallucinations and 
suicidal or homicidal ideas.  The veteran was divorced and 
living with his new fiancée and her son for the 1 year and 5 
months prior to hospitalization.  He was admitted to alcohol 
detoxification.  Earlier in June 1998 he complained of back 
pain.  The veteran was logical, coherent, and relevant.  His 
mood was depressed and angry with congruent affect.  He was 
not delusional, not suicidal, not homicidal and not 
hallucinating.  The veteran was oriented to time, place and 
person.  His judgment was considered impaired and he seemed 
to have no insight into his mental condition.  He 
rationalized his alcohol dependence, describing it as a means 
to escape from problems.  He also seemed to have poor self-
esteem.  

When interviewed by the interdisciplinary treatment team for 
evaluation and discharge planning the veteran reported that 
he felt he had been chosen by God as someone special with 
powers to think faster than anyone else.  Due to this he was 
able to have his answers ready prior to the questions.  He 
seemed irritable and talked about Octavio, an entity who 
appeared whenever he was meditating, in order to provide him 
with help.  According to the veteran it was vital for the 
interdisciplinary treatment team to understand that he 
considered himself to deserve more opportunities than others 
since he had been exposed to more traumatic experiences.  The 
veteran considered himself an angel of God.  He was coherent 
at times, irrelevant and illogical.  Apparently he had had 
audio-visual hallucinations with thought insertion.  He 
seemed to be grandiose and thought he was able to control 
other persons.  At this time bipolar disorder, manic with 
alcoholism was considered.  

The veteran was eventually discharged according to schedule.  
At that time he was logical, coherent and relevant.  His mood 
was considered expansive with inadequate affect.  He was 
talking rapidly, not suicidal, not homicidal, not 
hallucinating.  The veteran was also not delusional and his 
judgment was impaired.  He seemed to have no insight into his 
mental condition.  

At the September 1998 RO hearing the veteran testified that 
his PTSD was manifested by poor sleep, suicidal and homicidal 
ideas, isolation, poor concentration, flashbacks, 
aggressiveness and that he did not trust anyone.  He stated 
that he was hospitalized every three months, suffered 
flashbacks and was on medication.  The veteran indicated that 
he was seen in the outpatient treatment center in Ponce 
almost every week.  He reported that while hospitalized he 
was also diagnosed with bipolar disorder.  With regard to his 
degenerative joint disease of the lumbar spine he complained 
of back pain especially when sitting in one position for long 
periods of time and some limitation of back movements.  

The VA examined the veteran in November 1998.  He was alert 
and oriented to time, place and person.  His mood was anxious 
and his affect was constricted.  The veteran exhibited an 
oddness of behavior.  He was not hallucinating, not 
delusional and not suicidal or homicidal.  His insight and 
judgment were fair.  He exhibited fair impulse control.  The 
diagnoses were alcohol dependence, PTSD, by record and 
dependent personality traits.  His GAF was 65.  A GAF score 
of 61 to70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social or 
occupational functioning, but generally functioning pretty 
well, with some meaningful interpersonal relationships.

The veteran reported moderate low back pain associated with 
occasional numbness of both legs more on the left leg.  
During the last year no doctors were seen due to the low back 
disorder.  Lifting his 7 or 8 year old son of 43 pounds was a 
precipitating factor, which was alleviated by medications.  
The veteran did not need crutches or a cane to walk.  There 
was no history of surgery.  He worked occasionally once or 
twice per week painting houses.  On his daily activities he 
reported difficulty lifting heavy objects.  Forward flexion 
was 80 degrees, backward extension was 35 degrees and right 
and left lateral flexion was 40 degrees.  Right and left 
rotation was 35 degrees.  There was no painful motion in the 
range of motion measured.  There was no objective evidence of 
painful motion on all movements of the lumbar spine.  There 
was no objective evidence of lumbar paravertebral muscle 
spasm.  

There was no objective evidence of weakness of the legs with 
normal muscle strength.  There were no postural abnormalities 
and no fixed deformities.  The musculature of the back was 
within normal limits.  The veteran had a 2 cm muscle atrophy 
of the left thigh at 12 cm suprapatellar area.  Straight leg 
raising was negative bilaterally.  Knee jerks were somewhat 
diminished bilaterally and ankle jerks were average bilateral 
and symmetric.  The veteran had a normal gait cycle.  The 
diagnosis was degenerative joint disease of the lumbar spine.  
The examiner noted that the veteran had alcoholic breath.  

II.  PTSD

The criteria in the VA's SCHEDULE FOR RATING DISABILITIES, 
codified in C.F.R. Part 4, for evaluating the degree of 
impairment resulting from service-connected psychiatric 
disorders were changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996), with 38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).  
Where regulations change during the course of an appeal, the 
Board must determine, if possible, which set of regulations, 
the old or the new, is more favorable to the claimant and 
apply the one more favorable to the case.  VAOGCPREC 11-97 
(Mar. 25, 1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  This determination depends on the facts of the 
particular case and therefore is made on a case-by-case 
basis.  VAOGCPREC 11-97 at 2.

The veteran's service-connected PTSD is currently rated as 30 
percent disabling.  Under the old criteria, a 30 percent 
rating was warranted for definite impairment in the ability 
to establish and maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms that 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Codes 
9400, 9440 (1996).  In Hood v. Brown, 4 Vet. App. 301 (1993), 
the Court stated that the term "definite" in 38 C.F.R. § 
4.132 was "qualitative" in character, whereas the other terms 
were "quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 C.F.R. § 7104(d)(1) (West 1991).  
In precedent opinion, dated November 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOGCPREC 9-93 (Nov. 9, 1993).

A 50 percent disability rating was warranted under the old 
criteria where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where by reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent rating was provided when the ability to 
maintain effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  Id.  A 100 
percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or when the veteran was demonstrably 
unable to obtain or retain employment.  Id.; see Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994) (holding that the criteria 
in 38 C.F.R. § 4.132, Diagnostic Code 9411, for a 100 percent 
rating were each independent bases for granting a 100 percent 
rating).

Under the new criteria, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Codes 9400, 9440 (2000).  The next higher 
or 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

The revised criteria for a 70 percent rating contemplates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessive rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. Id.

Upon review, the Board is of the opinion that manifestations 
of the veteran's service-connected PTSD does not warrant a 
disability rating in excess of 30 percent under the 
provisions of the former or revised regulations for 
psychiatric disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9400 
(2000).  Manifestations of the veteran's service-connected 
psychiatric disorder have not produced occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short-and long-term memory, or 
impaired abstract thinking.  Moreover the ability to 
establish or maintain effective or favorable relationships 
with people due to the veteran's service-connected 
psychiatric disorder has not been considerably impaired, nor 
has the reliability, flexibility, and efficiency levels been 
reduced as to result in considerable industrial impairment.  

The psychiatric records consistently indicated that the 
veteran was alert and oriented in all modalities and that he 
was not suicidal or homicidal.  Although on occasion his 
judgment or insight was poor he was never found to be 
hallucinating or delusional.  The nonservice-connected 
psychiatric disorders and alcoholism complicated his 
psychiatric evaluation.  In fact, alcoholism and the other 
psychiatric disorders became the more dominant diagnoses and 
most often the reasons for outpatient treatment center visits 
and hospitalizations.  Actually, the examiners, in October 
1996, January 1997, June 1998, July 1998 and November 1998, 
diagnosed a history of PTSD or PTSD by record.  The symptoms 
associated with the nonservice-connected psychiatric 
disorders and alcoholism cannot be use to evaluate the 
severity of the veteran's service-connected PTSD.  The use of 
manifestations not resulting from service connected disorders 
in establishing the service-connected evaluation is to be 
avoided.  38 C.F.R. § 4.14 (2000).  As noted above, the 30 
percent evaluation under the old criteria represents a degree 
of social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOGCPREC 9-93 (Nov. 
9, 1993).  As such, the Board finds that the current 30 
percent disability evaluation is proper and a disability 
rating in excess thereof under the provisions of Diagnostic 
Codes 9400 and 9440 is not warranted.

III.  Degenerative Joint Disease of the Lumbar Spine

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (2000).

Initially, the Board finds that Diagnostic Code 5293 is 
inappropriate.  The VA examination revealed that knee jerks 
were somewhat diminished bilaterally, ankle jerks were 
average bilaterally and symmetric and straight leg raising 
was negative bilaterally.  There was no objective evidence of 
weakness of the legs with normal muscle strength.  There were 
no postural abnormalities and no fixed deformities.  The 
musculature of the back was within normal limits.  

According to the applicable criteria, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. Part 4, Code 5003 (2000).  A 10 percent 
evaluation is warranted for slight limitation of motion of 
the lumbar spine; a 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
for severe limitation of motion of the lumbar spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2000).  A 10 percent 
evaluation is also warranted for lumbosacral strain with 
characteristic pain on motion; a 20 percent evaluation 
requires muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in the standing 
position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2000).

It must be noted that the terms such as "moderate", and 
"marked" are not defined in VA regulations.  Rather than 
applying an inflexible formula, it is incumbent upon the 
Board to arrive at an equitable and just decision after 
having evaluated the evidence.  38 C.F.R. § 4.6 (2000).  It 
should also be noted that the use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2000).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by VARO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

After a careful review of the evidence of record, it is found 
that entitlement to an increased evaluation for the service-
connected degenerative joint disease of the lumbar spine is 
not warranted.  The objective evidence of record does not 
indicate that the veteran's degenerative joint disease of the 
lumbar spine has resulted in moderate limitation of motion.  
The November 1998 VA examination shows only slight impairment 
in motion.  Forward flexion was 80 degrees, backward 
extension was 35 degrees and right and left rotation was 35 
degrees.  There was no painful motion in the range of motion 
measured.  There was no objective evidence of painful motion 
on all movements of the lumbar spine.  Nor does the evidence 
demonstrate the presence of muscle spasms or the unilateral 
loss of lateral spine motion in a standing position.  The 
November 1998 VA examination shows that there was no 
objective evidence of lumbar paravertebral muscle spasm and 
right and left lateral flexion was 40 degrees.  Clearly, the 
evidence does not demonstrate entitlement to an evaluation in 
excess of 10 percent pursuant to 38 C.F.R.4.71a, Diagnostic 
Codes 5292 or 5295.  Moreover, there is no indication of 
increased disability due to fatigue, weakness or 
incoordination.  

As there is no evidence of fractured vertebra or ankylosis of 
the spine, the Board finds no basis for application or 
consideration of Diagnostic Codes 5285, 5286, or 5289.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected degenerative joint 
disease of the lumbar spine.  


ORDER

An increased evaluation for the service-connected PTSD is 
denied.

An increased evaluation for the service-connected 
degenerative joint disease of the lumbar spine is denied.




		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 15 -


- 1 -


